Judgment unanimously affirmed, with costs. Memorandum: The receipt of the opinions of two Deputy Sheriffs as to the point of collision between two automobiles based upon the position of the two automobiles after the accident and the location of the debris was error. They were not qualified as experts. Even if they had been, the conclusion was within the competence of the jurors. (Meiselman v. Crown Hgts. Hosp., 285 N. Y. 389, 396.) However, there being other uncontradicted proof which put the collision at the same place, the error was not prejudicial and does not require reversal. (CPLR 2002; Martin v. Marshall, 25 A D 2d 594.) (Appeal from judgment of Oswego Trial Term in automobile negligence action.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Moule and Henry, JJ.